  4:20-cv-03022-JMG-CRZ Doc # 30 Filed: 09/14/20 Page 1 of 1 - Page ID # 61




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

JANE DOE I, an individual and as
mother and next friend of Jane Doe
III, et al.
                                                       4:20-CV-3022
                   Plaintiffs,

vs.                                                     JUDGMENT

MARK PFEIFFER, Personal
Representative of the Estate of Kipp
L. Pfeiffer, and ESTATE OF KIPP L.
PFEIFFER,

                   Defendants.

      Pursuant to the parties' Joint Stipulation of Voluntary Dismissal with
Prejudice (filing 29), this case is dismissed with prejudice, each party bearing
its own attorney's fees, costs, and expenses.

      Dated this 14th day of September, 2020.

                                           BY THE COURT:


                                           John M. Gerrard
                                           Chief United States District Judge
